Judgment and order reversed on the facts and a new trial granted, with costs to the appellants to abide the event. Memorandum: In view of the charge of the trial court we reach the conclusion that the verdicts were inconsistent and that the interest of justice requires a retrial. (Tryon v. Willbank, 234 App. Div. 335.) All concur. (The judgment awards plaintiff damages for personal injuries in an automobile negligence action. The order denies a motion for a new trial on the minutes.) Present — Sears, P. J., Edgcomb, Crosby, Cunningham and Taylor, JJ.